Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 18-1Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              1 of
                                                                1 of
                                                                   1 1Page
                                                                       PageID
                                                                           ID #:1
                                                                              #: 58




                                                                           10/16/2020
                                                                                jb
